UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    CEDRIC DENSON

                Plaintiff,

         v.
                                                         No. 1:19-cv-01609 (DLF)
    DC RESTAURANT HOLDINGS, INC. et
    al.,

                Defendants.


                                 MEMORANDUM OPINION

        Before the Court is the plaintiff’s Motion for Default Judgment against defendants

Myong Pae and Dong Park. Dkt 38. For the following reasons, the Court will grant the motion.

I.      BACKGROUND

        Plaintiff Cedric Denson brings this suit under the Fair Labor Standards Act (FLSA), 29

U.S.C. § 201 et seq., the District of Columbia Minimum Wage Revision Act (DCMWA), D.C.

Code § 32–1001 et seq., and the District of Columbia Wage Payment and Collection Law

(DCWPCL), D.C. Code § 32–1300 et seq. Denson worked as a server and busser at a restaurant

owned by the defendants, named The Heights Taproom, from approximately October 2, 2017

through June 16, 2019. Mot. for Default J. at 2, Dkt. 38. Denson alleges that throughout the

entirety of his employment with the defendants, he was never paid at an overtime rate for weeks

in which he worked over 40 hours. Am. Compl. ¶¶ 21–22, Dkt. 14. 1 He also alleges that some

weeks he was paid less than minimum wage, id. ¶¶ 23–24, and that other weeks he was not paid


1
 On a motion for default judgment following the entry of default, courts construe the well-
pleaded allegations of the complaint as admitted. Boland v. Elite Terrazzo Flooring, Inc., 763 F.
Supp. 2d 64, 68 (D.D.C. 2011).

                                                1
at all, id. ¶¶ 25–26. Denson claims that his total amount of unpaid wages is approximately

$60,000. Id. ¶ 27.

       Denson filed his original complaint on June 3, 2019. Dkt. 1. He filed his second

amended complaint that was amended to include defendants Pae and Park on October 7, 2019.

Dkt. 14. Pae and Park were individually served with the amended complaint and summons on

October 8, 2019. Dkt. 16, 17. Because neither Pae nor Park answered or otherwise responded to

the complaint within the time required by Federal Rule of Civil Procedure 12, Denson requested

an entry of default. Dkt. 22. The Clerk of Court then entered default on January 6, 2020. Dkt.

28. Denson then moved this Court to enter a default judgement under Rule 55(b)(2) of the

Federal Rules of Civil Procedure. Dkt. 38. The motion is now ripe for review.

II.    LEGAL STANDARD

       The Federal Rules of Civil Procedure empower district courts to enter default judgment

against a defendant who fails to defend its case. Fed. R. Civ. P. 55(b)(2); Keegel v. Key West &

Caribbean Trading Co., 627 F.2d 372, 375 n.5 (D.C. Cir. 1980). Although courts generally

favor resolving disputes on their merits, default judgments are appropriate “when the adversary

process has been halted because of an essentially unresponsive party.” Mwani v. Bin Laden, 417

F.3d 1, 7 (D.C. Cir. 2005) (citation omitted).

       Obtaining a default judgment is a two-step process which “allows the defendant the

opportunity to move the court to set aside the default before the court enters default judgment.”

Carpenters Labor-Mgmt. Pension Fund v. Freeman-Carder LLC, 498 F. Supp. 2d 237, 239 n.1

(D.D.C. 2007). First, the plaintiff must request that the Clerk of Court enter default against a

party who has failed to plead or otherwise defend. Fed. R. Civ. P. 55(a). The Clerk’s entry of

default establishes the defendant’s liability for the well-pleaded allegations in the



                                                  2
complaint. Boland v. Providence Constr. Corp., 304 F.R.D. 31, 35 (D.D.C. 2014). Second, the

plaintiff must apply to the court for a default judgment. Fed. R. Civ. P. 55(b). At that point, the

plaintiff “must prove his entitlement to the relief requested using detailed affidavits or

documentary evidence on which the court may rely.” Ventura v. L.A. Howard Constr. Co., 134

F. Supp. 3d 99, 103 (D.D.C. 2015) (internal quotation marks and alterations omitted). “[T]he

defendant’s default notwithstanding, the plaintiff is entitled to a default judgment only if the

complaint states a claim for relief.” Jackson v. Corr. Corp. of Am., 564 F. Supp. 2d 22, 27

(D.D.C. 2008) (citation omitted).

       When ruling on a motion for default judgment, a court “is required to make an

independent determination of the sum to be awarded.” Fanning v. Permanent Sol. Indus., Inc.,

257 F.R.D. 4, 7 (D.D.C. 2009) (internal quotation marks omitted). In that inquiry, the court has

“considerable latitude.” Ventura, 134 F. Supp. 3d at 103 (internal quotation marks omitted).

The court may conduct a hearing to determine damages, Fed. R. Civ. P. 55(b)(2), but is not

required to do so “as long as it ensures that there is a basis for the damages specified in the

default judgment,” Ventura, 134 F. Supp. 3d at 103 (internal quotation marks and alterations

omitted).

III.   ANALYSIS

       Due to the Clerk’s entry of default in this case, the defendants are liable for the well-

pleaded allegations in Denson’s complaint, Providence Constr., 304 F.R.D. at 35, including the

allegation that they failed to pay “regular, minimum, and overtime wages” in violation of the

FLSA, DCMWA, and DCWPCL. These statutes entitle Denson to a minimum wage of $12.50

per hour, plus overtime pay equal to 150% of that amount, for the hours he worked between

October 2, 2017 and June 29, 2018, as well as $13.25 per hour, with the same overtime



                                                  3
adjustment, for the hours he worked between July 1, 2018 and June 6, 2019. See D.C. Code

§§ 32-1003(a)(5)(A), (c). In this action, he may recover the difference between the above

entitlement and the actual wages that the defendants paid during that period—an amount that

equals $45,637.82. See Mot. for Default Judgment Ex. C, Dkt. 38-3 (containing information on

Denson’s hours worked and wages received).

       The defendants are not entitled to any offset from that amount. As a general matter, the

FLSA permits an employer to “pay an employee less than the federally-mandated minimum

wage if the employee earns enough in tips to make up the difference.” Lopez v. Timeco, Inc.,

270 F. Supp. 3d 8, 8 (D.D.C. 2017); see 29 U.S.C. § 203(m). But an employer is not eligible to

take this credit “unless such employee has been informed by the employer of the provisions of”

the tip credit. 29 U.S.C. § 203(m)(2); see 29 C.F.R. § 531.59. Here, Denson alleges that Pae and

Park never gave such notice. See Mot. for Default Judgment Ex. A (Denson Aff.) ¶ 10, Dkt. 38-

1. And although that allegation does not appear in his complaint, the tip credit is “considered an

affirmative defense to a claim of underpayment rather than an element Plaintiffs [are] required to

raise in their complaint.” Bergstrom v. Coco Pazzo of Ill., LLC, 2017 WL 1134476 at *1 (N.D.

Ill. Mar. 27, 2017); see also Melendez v. Poy Loung DC Grp., LLC, 2018 WL 4637007, at *13

(D.D.C. Sept. 27, 2018) (treating the tip credit as such). The defendants did not raise the defense

here. Accordingly, the defendants have not met their “burden of establishing [their] entitlement

to the tip credit.” Montano v. Montrose Rest. Assocs., Inc., 800 F.3d 186, 189 (5th Cir. 2015).

        At the same time, Denson may not include the tips he received in calculating his unpaid

overtime wages. Federal law provides that “overtime must be compensated at a rate not less than

one and one-half times the regular rate at which the employee is actually employed.” 29 C.F.R.

§ 778.107; see also D.C. Code §§ 32-1003(c). In his motion for a default judgment and



                                                 4
accompanying calculations, Denson argues, without any authority, that his “regular rate” is equal

to either the sum of his paid wages and tips or the applicable minimum wage, whichever is

higher in any given week. 2 See Resp. to Min. Order at 3–4, Dkt 40. Applying that method, he

would be entitled to $50,539.65 in regular wages and $20,110.61 in overtime wages—an amount

that, minus the wages he already received, would produce a litigation award of $55,147.53. But

it is well-settled that that “[a]ny tips received by the employee in excess of the tip credit need not

be included in the regular rate” because “[s]uch tips are not payments made by the employer to

the employee as remuneration for employment within the meaning of the Act.” 29 C.F.R.

§ 531.60. In other words, when an employer may not claim a tip credit, the amount of tips

received is irrelevant to its employees’ FLSA damages. See Ventura, 738 F. Supp. 2d at 18–19.

Accordingly, Denson’s regular rate simply equals the D.C. minimum wage: $12.50 per hour

before July 1, 2018 and $13.25 per hour after. And applying those rates, he is in fact entitled to

$44,406.29 in regular wages and $16,734.27 in overtime wages—an amount that, minus the

wages he already received, equals an award of $45,637.82. It is for those reasons that the Court

awards $45,637.82 in unpaid wages, rather than the amount that Denson requested.

       In addition to his unpaid wages, Denson is entitled to liquidated damages. The FLSA

states that an employer who fails to pay an employee minimum wage or overtime must pay the

wages owed and “an addition equal amount as liquidated damages.” 29 U.S.C. § 216(b). The

DCMWA separately provides an employer failing to pay minimum wage and overtime must pay

the unpaid wages “and an additional amount as liquidated damages equal to treble the amount of


2
 The Court specifically requested support for Denson’s calculations in a Minute Order issued on
October 8, 2021, which noted that Denson appears to have “erred . . . [in] calculat[ing] the proper
payment owed . . . by multiplying the hours worked by [his] ‘effective hourly rate’ instead of the
D.C. minimum wage.” Denson’s response to that Order did not contain any statute, regulation,
or judicial opinion that supports his seemingly novel approach. See Resp. to Min. Order at 3–4.

                                                  5
unpaid wages.” D.C. Code § 32-1012(b)(1). These provisions are not cumulative; “[s]ince D.C.

law is more generous to employees on the relevant points, the Court will ... assess damages under

D.C. law and will not award a duplicative amount pursuant to federal law.” Ventura, 134 F.

Supp. 3d at 104. As mandated by the DCMWA, Denson is entitled to his unpaid wages in

addition to treble damages. Accordingly, the Court finds that Denson is entitled to $182,551.28

in both unpaid wages and liquidated damages.

       The only remaining issue in this case concerns attorney’s fees. “The FLSA and the

DCMWA require an award of reasonable attorney’s fees and costs to employees whose rights

are violated under those statutes.” Martinez Ramos v. Justin’s Cafe, LLC, 2020 WL 1905188, at

*3 (D.D.C. Apr. 16, 2020); 29 U.S.C. § 216(b); D.C. Code §§ 32-1012(a), 32-1308(b).

Attorney’s fees are reasonable if they are “in line with those prevailing in the District of

Columbia for similar services by lawyers of reasonably comparable skill, experience, and

reputation.” Covington v. Dist. of Columbia, 57 F.3d 1101, 1103 (D.C. Cir. 1995). The

DCWPCL provides for calculation of attorney’s fees the use of the Laffey matrix approved

in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), “updated to account for the

current market hourly rates for attorney’s services,” D.C. Code Ann. § 32-1308(b)(1). Using the

updated matrix, plaintiff’s counsel requests $11,207.60 in attorney’s fees, plus $210.00 in costs.

Mot. for Default J. at 9. According to their affidavit, attorneys Justin Zelinkovitz and Jonathan

Tucker both charged at a rate of $759 per hour, which is consistent with the updated Laffey

Matrix. See id. Ex. E ¶ 4, Dkt. 38-5. Plaintiff’s counsel only requests fees for work completed

after the second amended complaint was filed to include defendants Park and Pae on October 7,

2019. After reviewing the itemized hours of plaintiff’s counsel, it does not appear that the tasks

completed were “duplicative, excessive, or otherwise unnecessary.” Ventura v. Bebo Foods,



                                                  6
Inc., 738 F. Supp. 2d 8, 34 (D.D.C. 2010). The Court accordingly finds that the request of

$11,417.60 in attorney’s fees and costs is reasonable.


                                        CONCLUSION

       For the foregoing reasons, the plaintiffs’ motion for default judgment is granted. A

separate order consistent with this decision accompanies this memorandum opinion.




                                                           ________________________
                                                           DABNEY L. FRIEDRICH
                                                           United States District Judge
October 27, 2021




                                                7